         Case 2:20-cv-01737-SM Document 10 Filed 09/15/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 CHAD EDWARD KNOX                                              CIVIL ACTION

 VERSUS                                                        NO. 20-1737

 JERRY LARPENTER, SHERIFF, ET AL.                              SECTION: “E”(3)




                                       ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

any party to file an objection to the Magistrate Judge’s Report and Recommendation,

hereby approves the Report and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s claims are dismissed and may not be asserted

again until the Heck conditions are met.


       New Orleans, Louisiana, this 15th day of September, 2020.


                   _______ ________________________
                             SUSIE MORGAN
                      UNITED STATES DISTRICT JUDGE
